—Order, Supreme Court, New York County (Carol Arber, J.), entered on or about May 9, 1997, which denied petitioner’s application to annul a determination of respondent agency dated August 14, 1996, and dismissed the petition, brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The Division of Housing and Community Renewal’s decision on the landlord’s rent restoration application was made upon the agency’s examination and appraisal of the pertinent facts (see, e.g., Matter of Lucot, Inc. v Gabel, 20 AD2d 94, 96-97, affd 15 NY2d 774) and has a rational basis (see, e.g., Matter of Ponds v New York State Div. of Hous. & Community Renewal, 191 AD2d 153, lv denied 82 NY2d 657). We find no ground upon which respondent agency’s presently relevant interpretations of statutes and regulations it administers might be disturbed (see, e.g., Matter of Kenton Assocs. v Division of Hous. & Community Renewal, 225 AD2d 349, 350). Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.